35 N.J. 595 (1961)
174 A.2d 474
HAROLD SHAW, PLAINTIFF-APPELLANT,
v.
MAYOR AND TOWNSHIP COMMITTEE OF THE TOWNSHIP OF WAYNE, DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued October 9, 1961,
Argued October 10, 1961,
Decided October 23, 1961.
Mr. Howard Stern argued the cause for the appellant (Messrs. Hofstra & Hofstra, attorneys).
Mr. Peter J. Van Norde argued the cause for the respondents.
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Goldmann in the Appellate Division.
For affirmance  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS, PROCTOR, HALL and SCHETTINO  6.
For reversal  None.